MacIntyre, J.
The defendant was convicted of the offense of manufacturing and distilling spirituous and alcoholic liquors. The evidence for the State disclosed that a “ still” was found about one hundred yards from defendant’s house with sufficient connecting circumstances to authorize an inference that it was under the control of the defendant. The officer testified that the still was not in operation at the time of the raid, “but it was hot; . . the still had live coals under it. . . The still had been in operation.” It was charged in the indictment that the defendant “did unlawfully distill, manufacture, and make spirituous liquors and beverages a part of which is alcoholic,” etc. The defendant pleaded not guilty to this charge. Thus the judge, jury, and counsel manifestly knew the witness was speaking of a still used to distill alcoholic liquors. The word in its present context was used as relating to a still for the manufacture of alcoholic liquors as charged in the indictment. We should not attach any factitious meaning to the word “still,” as turpentine still, etc. The' word “still” used in its present context implied an alcoholic liquor still, and therefore proof that the defendant operated the still, in the absence of adverse testimony, is sufficient to show that he operated an alcoholic liquor still. Carswell v. State, 7 Ga. App. 198 (66 S. E. 488). The case of Walker v. State, 32 Ga. App. 18 (122 S. E. 645) is distinguishable in that there the sheriff; testified: “I don’t swear that a run had been made there. The still was left in the furnace ready to run;” while here the testimony was that “the still had been operated.” The verdict was authorized by the evidence; and the court did not err in overruling the motion for new trial based on the general grounds only.

Judgment affirmed.


Broyles, C. J., concurs. Guerry, J., dissents.